DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject matter
Claim(s) 2-4, 10, 11, 14, 15, 22-26, 29-31 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, the claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
	
Election/Restrictions
Claims 6, 7, 9, 19, 20, 21, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/3/2022.
 	Claims 5, 8, 12, 13, 16-18, 28 have been cancelled by applicant.
Claims 1-4, 10, 11, 14, 15, 22-26, 29-31 are under examination.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
NOTE:  Applicant has elected the Species of Fig. 4, and Fig. 4 has been reviewed for the basis of these objections.
The following features must be shown.  To the extent they are shown and not labeled, they must be labeled with reference numerals. Further, if the element in question is a pipe, it should be labeled in as many places as needed in order to clarify which components it is connected to and where. 
The office provides below a list discovered issues, but given the complexity of the claims, the office cannot guarantee the list is complete, and requests applicant to thoroughly review the figures and make additional corrections as needed.   
Claim 1
Exhaust port of the  compressor
Intake port of the compressor
One end, and another end, of the one outdoor heat exchange unit.  
One end, and another end, of the another outdoor heat exchange unit.  
Claim 2
On the high pressure solenoid valve – the one end that forms a high-pressure inlet of the valve assembly, and another end that forms a high-pressure outlet of the valve assembly;
On the low-pressure solenoid valve – the one end being in communication with the high-pressure outlet, and another end that forms a low-pressure outlet of the valve assembly.
Claim 3
one end, being in communication with the high-pressure outlet, and another end being in communication with the low-pressure outlet.
Claim 4
The ports on the on the cooling four-way valve.
Claim 11
The heat exchangers (plural) that make up the one outdoor heat exchange unit and the heat exchangers (plural) that make up the other outdoor heat exchange unit,   
some heat exchange tubes at a lowest end of each heat exchanger form a defrosting heat exchanger, 
the defrosting heat exchanger has one end being in communication with the exhaust port of the compressor, and another end being in communication with the low-pressure gas pipe.
Claim 14
The supercooling device and all of the elements related to the supercooling device (i.e., refrigerant channel and throttle). 
Claim 15
The liquid reservoir and all of the elements associated with the reservoir.  
Claim 22
The indoor units (if present in the figure) are not numbered.  The outdoor throttling device (if present in the figure) is not numbered.
Claim 24
All of the ports on the two four-way valves
Two outdoor throttling devices
Each second solenoid valve (antecedent basis is only for one)
Claim 30
The gas supplementing port of the compressor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, 11, 14, 15, 22-26, 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note:  The office has attempted to identify all of the 112 issues below, but given the lack of clarity due to the incomplete illustration of the invention (see drawing objections), cannot guarantee that all issues are identified. The office requests applicant to carefully review the claims and correct any additional issues.   
Claim 1
	The intake port and exhaust port of the compressor are not numbered, and in the figure there appears to be three ports in compressor item (1).  It is impossible to tell which of the three ports is the intake port and which is the exhaust port, and consequently, it is impossible to tell which pipe is the high-pressure gas pipe and which is low pressure gas pipe that are connected to these ports.    
	“One outdoor heat exchange Unit” is not numbered. One end and another end of “one outdoor heat exchange unit” are also not numbered.  Consequently it is impossible to tell which pipe is the high-pressure gas pipe, and which is the liquid pipe.
	“Another outdoor heat exchange unit” is not numbered. Also, “one end” and “another end” of “another outdoor heat exchange unit” are not numbered.  Consequently, it is impossible to tell which pipes are connecting to which end.
Due to the foregoing issues, the office cannot understand the claimed arrangement of elements.
Claim 2
Due to the lack of numbering of the claimed items in the figures, the office is unable to determine how the high-pressure inlet is “directly or indirectly in communication with the exhaust port of the compressor”, and “the high-pressure outlet is in communication with the corresponding outdoor heat exchange unit;” and “the low-pressure outlet is in communication with the low-pressure gas pipe.” Due to the foregoing issues, the arrangement of the claimed elements is indefinite.
Claim 3
Due to the lack of numbering of the claimed items in the figures, the office is unable to determine the components matching “one end being in communication with the high-pressure outlet, and another end being in communication with the low-pressure outlet.” Due to the foregoing issues, the arrangement of the claimed elements is indefinite.
	Claim 4
Due to the lack of numbering of the claimed “ports” on the on the cooling four-way valve, the office is unable to match the claimed elements and limitations to the figures.  Due to the foregoing issues, the arrangement of the claimed elements is indefinite.
Claim 10 
Due to the lack of numbering of the claim elements, the office is unable to determine the parts in the arrangement of “the high- pressure inlet and the high-pressure outlet are both in communication with the high-pressure gas pipe, and the low-pressure outlet is in communication with the lower-pressure gas pipe.” Due to the foregoing issues, the arrangement of the claimed elements is indefinite.
Claim 11
Due to the lack of numbering of the claim elements, and possibly the lack of the claimed elements in the figures, (i.e. multiple heat exchangers, defrost heat exchanger), the office is unable to understand the claimed arrangement.  Due to the foregoing issues, the arrangement of the claimed elements is indefinite.
Claim 14
Due to the lack of the “supercooling device” in the figures, the office is not able to understand the claimed arrangement.
Claim 15
Due to the lack of a “liquid reservoir” in the figures, the office is not able to understand the claimed arrangement.
Claim 22
See the drawing objections.  The office is unable to determine all of the elements that would constitute “an indoor unit”, and how the outdoor heat exchange units are connected to the liquid pipe via the throttling unit.
 Claim 24
Page 7
Line 5 – regarding each second solenoid valve, there is antecedent basis for only one valve.
Line 19 - the heating four way valve in line 19 lacks antecedent basis.
Line 6 - “a low pressure solenoid valve”, it is not clear if this is the same one as recited in the parent claims.
 	Line 6 - “each first solenoid valve” lacks antecedent bases.
Line 16 recites, “the exhaust gas from the compressor flows through the high-pressure gas pipe, the indoor units, the liquid pipe, the outdoor heat exchange unit and the low-pressure gas pipe sequentially, and flows back to the compressor” which is not clear, because there are two outdoor heat exchange units.
The configurations of the system in the “full heat recovery mode” at page 7, lines 18-26, “main cooling mode” at page 8 lines 1-14,  Lines 15-29 recite and “a main heating mode” at page 8 lines 15-29 are not understood, due to the lack of description in the figures.  
Claim 26
Lines 5 and 6 recite” after a time period t1 from a time when a switching command is received, the high- pressure solenoid valve being closed”.  The meaning of “being closed” is not clear, as to whether this means the valve is closed throughout time t1 or is closed after t1 elapses.  There are other limitations throughout the claim with the same issue.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273795 to Takenaka.
Regarding claim 1, Takenaka teaches an air conditioning system, comprising a compressor (1, Fig. 1), two outdoor heat exchange units (5-1, 5-2), a liquid pipe, a high-pressure gas pipe (1a) being in communication with an exhaust port of the compressor, a low-pressure gas pipe (1c) being in communication with an intake port of the compressor, and a valve assembly (8-1, 8-2, 9-1, 9-2, 10);
wherein one outdoor heat exchange unit has a first state; 
in the first state, one end of the one outdoor heat exchange unit is in communication with the high-pressure gas pipe (8-1, 8-2), and another end thereof is in communication with the liquid pipe (13-1, 13-2);
the one outdoor heat exchange unit has a second state; 
in the second state, the one end of the one outdoor heat exchange unit is in communication with the low-pressure gas pipe (9-1, 9-2), and the other end thereof is in communication with the liquid pipe (13-1, 13-2);
another outdoor heat exchange unit has a third state;
in the third state, one end of the other outdoor heat exchange unit is in communication with the liquid pipe (13-1, 13-2), and another end thereof is in communication with the high-pressure gas pipe (8-1, 8-2), via the valve assembly (8-1, 8-2, 9-1, 9-2, 10); 
the other outdoor heat exchange unit has a fourth state;
in the fourth state, the one end of the outdoor heat exchange unit is in communication with the liquid pipe (13-1, 13-2), and the other end thereof is in communication with the low-pressure gas pipe (9-1, 9-2), via the valve assembly; and
the valve assembly controls the outdoor heat exchange unit to switch between the third state and the fourth state. (apparent from figure).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763